Case: 5:19-cr-00010-JMH-MAS Doc #: 79 Filed: 03/01/19 Page: 1 of 2 - Page ID#: 265



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    LEXINGTON

 ACTION NO: 5:19-CR-00010-JMH-MAS


 UNITED STATES OF AMERICA                                           PLAINTIFF


 VS.

 AUSTIN NEDVED                                                      DEFENDANT


                                 ENTRY OF APPEARANCE

                                          **********

        Comes the undersigned counsel, HON. DEREK G. GORDON, of Anggelis & Gordon,

 PLLC, 231 Lexington Avenue, Lexington, Kentucky 40508, and hereby informs this Court that he

 enters his appearance on behalf of the above-named defendant, Austin Nedved, in the above-styled

 action. Undersigned respectfully requests that all correspondence be forwarded to him regarding

 Mr. Nedved in the above-styled case.

        WHEREFORE, HON. DEREK G. GORDON moves for an Order from this Honorable

 Court recognizing him as attorney for the above-named Defendant.



                                                    Respectfully Submitted,

                                                    BY:/s/ Derek G. Gordon
                                                         Derek G. Gordon
                                                           ANGGELIS & GORDON
                                                           231 LEXINGTON AVENUE
                                                           LEXINGTON, KY 40508
                                                           (859) 255-7761

                                                1
Case: 5:19-cr-00010-JMH-MAS Doc #: 79 Filed: 03/01/19 Page: 2 of 2 - Page ID#: 266



                                  CERTIFICATE OF SERVICE

        I hereby certify that on this 1st day of March, 2019, I electronically filed the foregoing

 Motion with the Clerk of the Court by using the CM/ECF system, which will send a notice of

 electronic filing to the office of the United States Attorney’s Office for the Eastern District of

 Kentucky for delivery to the appropriate Assistant United States Attorney.




                                                      /s/ Derek G. Gordon
                                                   Derek G. Gordon




                                                   2
